BOEHM, Justice,
dissenting.
I respectfully dissent and agree with the Court of Appeals that the trial court's judgment terminating the mother's parental rights should be affirmed.
The majority reviews a number of factors cited by the trial court and finds them insufficient to support the trial court's judgment that termination should be ordered. These include the likelihood that the mother will reoffend, the effect on the child of an additional period of instability, the mother's new job and living facilities when she is released, the child's bonding with his foster parents in the two years he has spent with them, and the degree of the mother's involvement with the child while she was incarcerated. Each of these ultimately turns on a judgment as to the credibility of the witnesses as to both their accounts of past events and, importantly, their evaluation of the mother's future ability to parent and the child's ability to thrive. I believe an appellate court should be very reluctant to conduct its own assessment of the cumulative effect of these factors on the child and the mother's likelihood of addressing the problems that led to the dispositional order. Similarly, the reliability of the guardian ad litem's judgment is a matter as to which we should defer to the trial court in the absence of a procedural error or a clearly erroneous assessment of the facts.
I certainly agree that there is an unfairness in a CHINS dispositional order that includes directives to the mother that she is incapable of fulfilling while incarcerated. But I read the trial court's order as turning on the child's best interests and the determination that the conditions leading to the child's removal will not be remedied-not the mother's failure to comply fully with the dispositional order. In my judgment, the assessment of these factors by the trial court is not clearly erroneous, and therefore should be affirmed.